***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 PHYLLIS LARMEL v. METRO NORTH COMMUTER
            RAILROAD COMPANY
                 (AC 42647)
                     Lavine, Prescott and Eveleigh, Js.

                                  Syllabus

The plaintiff previously sought to recover damages from the defendant for
   personal injuries she sustained in a fall on the defendant’s premises.
   The matter was referred by the court to an arbitrator pursuant to statute
   (§ 52-549u). The arbitrator issued a decision finding in favor of the
   defendant and the plaintiff failed to request a trial de novo within twenty
   days of the decision being mailed as required by statute (§ 52-549z
   (d)). The court rendered judgment in accordance with the arbitrator’s
   decision pursuant to § 52-549z (a). The plaintiff filed a motion to open
   the judgment, which the court denied. The plaintiff thereafter filed a
   new action pursuant to the accidental failure of suit statute (§ 52-592
   (a)). The defendant filed a motion to dismiss, arguing that the trial court
   lacked subject matter jurisdiction under the doctrine of res judicata
   because there had been entry of a final judgment on the merits pursuant
   to § 52-549z. The court granted the motion to dismiss and rendered
   judgment thereon, from which the plaintiff appealed to this court. Held
   that, although the trial court improperly dismissed the plaintiff’s action
   on jurisdictional grounds, the plaintiff could not avail herself of § 52-
   592 (a) because her first action had been tried on its merits, as the
   judgment rendered by the court in accordance with the arbitrator’s
   decision in the first action was a judgment on the merits, the arbitration
   having given the parties an opportunity to address the merits of the
   case, and the court should have rendered judgment for the defendant,
   rather than dismissing the action; moreover, this case was not controlled
   by Nunno v. Wixner (257 Conn. 671), because a different statute ((Rev.
   to 2001) § 52-192a) was at issue in Nunno that not only had a different
   purpose than the statute at issue in the present case, § 52-592 (a), but
   was textually distinguishable.
                           (One judge dissenting)
          Argued February 4—officially released October 6, 2020

                            Procedural History

   Action to recover damages for personal injuries sus-
tained as a result of the defendant’s alleged negligence,
and for other relief, brought to the Superior Court in
the judicial district of New Haven, where the court, S.
Richards, J., granted the defendant’s motion to dismiss
and rendered judgment thereon, from which the plain-
tiff appealed to this court. Improper form of judgment;
reversed; judgment directed.
   James P. Brennan, for the appellant (plaintiff).
   Beck S. Fineman, for the appellee (defendant).
                          Opinion

   LAVINE, J. The plaintiff, Phyllis Larmel, commenced
the present personal injury action (second action)
against the defendant, Metro North Commuter Railroad
Company (Metro North), pursuant to the accidental
failure of suit statute, General Statutes § 52-592 (a).
Metro North responded by filing a motion to dismiss
the second action on the ground that it was barred by
the doctrine of res judicata. The trial court, S. Richards,
J., dismissed the second action. On appeal, the plaintiff
claims that the court improperly (1) dismissed the sec-
ond action, (2) held that the doctrine of res judicata
applies to an arbitrator’s decision rendered pursuant
to ‘‘informal compulsory arbitration’’ under General
Statutes § 52-549u, (3) failed to hold that a judgment
rendered pursuant to General Statutes § 52-549z is a
matter of form, (4) failed to hold that the second action
was viable pursuant to § 52-592 (a), and (5) failed to
hold that the plaintiff’s failure to file a demand for
a trial de novo constituted mistake, inadvertence, or
excusable neglect. The defendant claims that the sec-
ond action is barred by the doctrine of res judicata or,
in the alternative, that § 52-592 (a) does not save the
second action. We conclude that the accidental failure
of suit statute does not save the second action.1 The
form of the judgment is improper. We, therefore,
reverse the judgment of dismissal and remand the case
with direction to render judgment in favor of Metro
North.
   The following facts and procedural history gave rise
to the present appeal.2 On the rainy morning of October
1, 2014, the plaintiff slipped and fell as she entered a
Metro North passenger railcar at Union Station in New
Haven. On June 15, 2015, the plaintiff commenced a
personal injury action against Metro North (first
action), alleging that Metro North was negligent and
that she sustained injuries when she fell due to the
wet and slippery condition of the railcar’s floor. On
November 2, 2016, the trial court, Abrams, J., accepted
the parties’ trial management schedule that was signed
by counsel for the parties. According to the schedule,
the parties were to complete discovery and be prepared
for a pretrial conference in April, 2017. Trial was to
begin in October, 2017. In March, 2017, the plaintiff
filed the first of several motions to modify the schedul-
ing order, including the time within which to disclose
an expert witness. She also noticed the deposition of
a Metro North agent. Metro North filed motions for
protective orders. On September 22, 2017, the plaintiff
filed a motion to continue the trial until April, 2018.
Judge Abrams denied the motion to continue, but
marked the trial ‘‘off’’ and sent the parties to court-
mandated arbitration pursuant to § 52-549u.3
  The arbitration was held on December 1, 2017, and
the arbitrator, Attorney David Crotta, issued his deci-
sion on February 26, 2018, finding in favor of Metro
North. The clerk of the court mailed notice of the arbi-
trator’s decision to counsel for the parties on February
27, 2018, as evidenced by the postmark. The plaintiff
did not demand a trial de novo within twenty days
pursuant to § 52-549z (d).4 On March 21, 2018, in the
absence of a demand for a trial de novo, Judge Abrams
rendered judgment in the first action in favor of Metro
North in accordance with the arbitrator’s decision. See
General Statutes § 52-549z (a). On March 23, 2018, coun-
sel for the plaintiff filed a motion to open the judgment;
Metro North opposed the motion to open. Judge Abrams
granted the plaintiff’s request for oral argument on her
motion to open the judgment. Following oral argument
in August, 2018, the court denied the motion to open.
The plaintiff did not seek an articulation of the court’s
decision, and she did not appeal from the judgment
denying her motion to open.
   On October 26, 2018, the plaintiff commenced the
second action pursuant to § 52-592 (a), the accidental
failure of suit statute.5 In the second action, the plaintiff
repeated the allegations of negligence pleaded against
Metro North in the first action. She also alleged that
she ‘‘had a prior pending case against [Metro North]
arising out of the same nucleus of facts as’’ the second
action. Also, she alleged that an arbitrator issued a
decision in favor of Metro North on February 26, 2018,
and that the clerk of the court forwarded to the parties
a copy of the decision postmarked February 27, 2018.
She further alleged that the decision did not arrive at
the office of her counsel until March 13, 2018. Counsel
was out of the state on vacation during the week of
March 12, 2018, and returned to the office on March
19, 2018. Counsel’s paralegal, his sole employee save a
part-time bookkeeper, was out of the office in February
and March, 2018, due to illness and did not return until
March 22 or 23, 2018. The plaintiff further alleged that
her counsel did not know that judgment in the first
action had entered against her until March 21, 2018,
when he received notice from the Judicial Branch. The
plaintiff further alleged that she failed to file a motion
for a trial de novo within the time required by § 52-
549z (d) and the trial court rendered judgment on the
arbitrator’s decision on March 21, 2018. In addition, the
plaintiff alleged that she filed a motion to open the
judgment on March 23, 2018, which was denied on
August 27, 2018. Finally, the plaintiff alleged that her
failure to file a timely motion for a trial de novo in the
first action was due to mistake, inadvertence, and/or
excusable neglect, and that the second action was com-
menced pursuant to § 52-592 (a).
  In response to the second action, on December 13,
2018, Metro North filed a motion to dismiss the action,
contending that the trial court lacked ‘‘subject matter
jurisdiction under the principles of res judicata, as entry
of final judgment on the merits in [the first action]
pursuant to . . . § 52-549z, make[s] . . . § 52-592 (a)
inapplicable.’’ On January 14, 2019, the plaintiff’s coun-
sel filed an objection to the motion to dismiss to which
he attached a memorandum of law and his affidavit. In
his affidavit, the plaintiff’s counsel averred the facts
alleged in the second action as to why he did not file
a timely motion for a trial de novo following receipt
of the arbitrator’s decision in the first action. Judge
Richards dismissed the second action on February 24,
2019. The plaintiff appealed on February 27, 2019.
   On March 19, 2019, the plaintiff filed a motion for
articulation requesting that Judge Richards articulate
the basis and reason for granting Metro North’s motion
to dismiss. The court issued its articulation on April 5,
2019, stating, in relevant part, that the plaintiff com-
menced the second action against Metro North pursuant
to the accidental failure of suit statute alleging ‘‘that
her failure to file a timely trial de novo [motion in the
first action] was due to mistake, inadvertence and/or
excusable neglect. In response, Metro North filed a
motion to dismiss claiming that the trial court in [the
second action] lacked subject matter jurisdiction under
the doctrine of res judicata, as there was an entry of
a final judgment in [the first action]. This court agreed
with the arguments and reasoning propounded by Metro
North in its motion to dismiss on said ground and
granted its motion to dismiss . . . .’’ (Emphasis added;
internal quotation marks omitted.)
                            I
   On appeal, the plaintiff claims that the court improp-
erly granted Metro North’s motion to dismiss because
‘‘the doctrine of res judicata is not applicable to a case
dismissed pursuant to . . . § 52-549z.’’6 (Emphasis
added.) Although the first action was not dismissed,
the plaintiff argues that the controlling issue is whether
the first action was ‘‘dismissed’’ as a matter of form.
She contends that a ‘‘dismissal pursuant to . . . § 52-
549z is similar to a disciplinary dismissal’’ and that the
trial court was required to determine whether the first
action failed because her conduct in failing to file a
demand for a trial de novo occurred under circum-
stances constituting mistake, inadvertence, or excus-
able neglect that would allow her to pursue the second
action on its merits, or whether her conduct was so
egregious that the merits of the case should not be
reached. She cites Ruddock v. Burrowes, 243 Conn. 569,
570, 576–77, 706 A.2d 967 (1998), in support of her
argument.7 ‘‘In order to fall within the purview of § 52-
592 . . . the original lawsuit must have failed for one
of the reasons enumerated in the statute.’’ Skinner v.
Doelger, 99 Conn. App. 540, 553, 915 A.2d 314, cert.
denied, 282 Conn. 902, 919 A.2d 1037 (2007). The plain-
tiff, therefore, contends that Judge Richards was
required to make a factual finding regarding the nature
of the plaintiff’s conduct in failing to demand a trial
de novo.8
   The present appeal presents a number of procedural
irregularities, many of which we need not address.
Although we agree with the plaintiff that Metro North
improperly filed a motion to dismiss the second action
on the ground of res judicata,9 we disagree that the trial
court needs to make a factual determination regarding
the nature of the plaintiff’s conduct in failing to timely
demand a trial de novo. A judgment in favor of Metro
North was rendered in the first action as a matter of
law in accordance with § 52-549z, which is not a matter
of form under the accidental failure of suit statute, § 52-
592 (a).
   The relevant procedural history is brief. The court
ordered the parties to arbitrate the first action pursuant
to § 52-549u. The arbitration took place on December
1, 2017, and the arbitrator filed his decision in favor of
Metro North on February 26, 2018. The clerk sent the
decision to the parties the next day, February 27, 2018.
The plaintiff did not demand a trial de novo within
twenty days. On March 21, 2018, Judge Abrams ren-
dered judgment for Metro North on the basis of the
arbitrator’s decision. The plaintiff filed a motion to open
the judgment, which Judge Abrams denied.10 Thereafter,
the plaintiff commenced the second action. In response,
Metro North filed a motion to dismiss, stating that the
trial court ‘‘lacks subject matter jurisdiction under the
principles of res judicata, as entry of final judgment on
the merits in [the first action], pursuant to . . . § 52-
549z, make[s] . . . § 52-592 (a) inapplicable.’’ Judge
Richards granted the motion to dismiss and articulated
that she agreed with the arguments and reasoning of
Metro North.
   ‘‘A motion to dismiss challenges the court’s subject
matter jurisdiction. See Practice Book § 10-30 . . . .’’
(Citation omitted.) Perez v. D & L Tractor Trailer
School, 117 Conn. App. 680, 686 n.6, 981 A.2d 497 (2009),
cert. denied, 294 Conn. 923, 985 A.2d 1062 (2010). We
disagree that the court lacked subject matter jurisdic-
tion to adjudicate the second action.
   ‘‘The standard of review for a court’s decision on a
motion to dismiss is well settled. A motion to dismiss
tests, inter alia, whether, on the face of the record, the
court is without jurisdiction. . . . [O]ur review of the
court’s ultimate legal conclusion and resulting [determi-
nation] of the motion to dismiss will be de novo. . . .
When a . . . court decides a jurisdictional question
raised by a pretrial motion to dismiss, it must consider
the allegations of the complaint in their most favorable
light.’’ (Internal quotation marks omitted.) Gold v. Row-
land, 296 Conn. 186, 200, 994 A.2d 106 (2010).
   General Statutes § 51-164s provides in relevant part:
‘‘The Superior Court shall be the sole court of original
jurisdiction for all causes of action, except such actions
over which the courts of probate have original jurisdic-
tion, as provided by statute. . . .’’ ‘‘Subject matter juris-
diction involves the authority of a court to adjudicate
the type of controversy presented by the action before
it. 1 Restatement (Second), Judgments § 11. A court
does not truly lack subject matter jurisdiction if it has
competence to entertain the action before it. . . . Once
it is determined that a tribunal has authority or compe-
tence to decide the class of cases to which the action
belongs, the issue of subject matter jurisdiction is
resolved in favor of entertaining the action. . . . It is
well established that, in determining whether a court
has subject matter jurisdiction, every presumption
favoring jurisdiction should be indulged.’’ (Citations
omitted; internal quotation marks omitted.) Amodio v.
Amodio, 247 Conn. 724, 727–28, 724 A.2d 1084 (1999).
   Our plenary review of the complaint in the second
action; see Grenier v. Commissioner of Transporta-
tion, 306 Conn. 523, 536, 51 A.3d 367 (2012) (review
of trial court’s construction of pleadings is plenary);
indicates that the plaintiff’s second action is an effort
to revive her personal injury action against Metro North
pursuant to the accidental failure of suit statute. We
agree with the plaintiff that a personal injury lawsuit
is an action within the meaning of § 52-592 (a) and,
therefore, Metro North’s motion to dismiss lacked
merit. See Ruddock v. Burrowes, supra, 243 Conn. 570.
The trial court had jurisdiction to adjudicate the second
action and improperly dismissed the second action on
jurisdictional grounds. We now turn to the question
of whether the second action was viable under the
accidental failure of suit statute.
   The plaintiff claims that the court improperly dis-
missed the second action because she has a viable cause
of action pursuant to § 52-592 (a) as judgment in the
first action was rendered due to mistake, inadvertence
or excusable neglect in that she failed to file a timely
demand for a trial de novo. She argues that the judgment
rendered by Judge Abrams, when she failed to file a
motion for a trial de novo after the arbitrator’s decision
was issued, is akin to a disciplinary dismissal. We are
not persuaded. ‘‘Disciplinary dismissals refer to cases
dismissed for [a] variety of punitive reasons, such as
the failure to attend a scheduled pretrial conference
. . . or the failure to close the pleadings in a timely
manner.’’ (Citation omitted.) Skinner v. Doelger, supra,
99 Conn. App. 553–54. In the present case, there was
no untoward behavior on the part of the plaintiff or her
counsel in failing to obey an order of the court; the
plaintiff submitted the first action to arbitration as
ordered by the court. The arbitrator found in favor of
Metro North and his decision was timely mailed to
counsel for the parties. The plaintiff failed to file a
timely demand for a trial de novo, and Judge Abrams
rendered judgment in the first action in accordance
with § 52-549z. The judgment was rendered as a matter
of law.
   The plaintiff’s claim requires us to construe § 52-592.
‘‘Statutory construction . . . presents a question of
law over which our review is plenary.’’ (Internal quota-
tion marks omitted.) Rosato v. Rosato, 77 Conn. App.
9, 18, 822 A.2d 974 (2003). ‘‘When construing a statute,
[o]ur fundamental objective is to ascertain and give
effect to the apparent intent of the legislature. . . . In
other words, we seek to determine, in a reasoned man-
ner, the meaning of the statutory language as applied
to the facts of [the] case, including the question of
whether the language actually does apply. . . . In seek-
ing to determine the meaning, General Statutes § 1-2z
directs us first to consider the text of the statute itself
and its relationship to other statutes. If, after examining
such text and considering such relationship, the mean-
ing of such text is plain and unambiguous and does
not yield absurd or unworkable results, extratextual
evidence of the meaning of the statute shall not be
considered.’’ (Internal quotation marks omitted.)
Mickey v. Mickey, 292 Conn. 597, 613–14, 974 A.2d
641 (2009).
   Section 52-592 (a) provides in relevant part: ‘‘If any
action, commenced within the time limited by law, has
failed one or more times to be tried on its merits . . .
for any matter of form . . . the plaintiff . . . may
commence a new action . . . .’’ The words of the stat-
ute are plain and unambiguous. A new action may be
commenced if an action has failed ‘‘to be tried on its
merits.’’ Pursuant to § 52-549u, ‘‘[t]he trial court is
authorized to refer to an arbitrator any civil action in
which the court has a reasonable expectation that the
judgment will be less than $50,000.’’ Nunno v. Wixner,
257 Conn. 671, 678, 778 A.2d 145 (2001). ‘‘The arbitrator
is required to submit a decision in writing within 120
days after the hearing. . . . The parties then have the
opportunity to request a trial de novo . . . within
twenty days of the [mailing] of the arbitrator’s decision.
If neither party requests a trial de novo within twenty
days, the decision of the arbitrator becomes the judg-
ment of the court.’’ (Citations omitted; footnote omit-
ted.) Id., 679. Section 52-549z (a) provides that ‘‘[a]
decision of the arbitrator shall become a judgment of
the court if no appeal from the arbitrator’s decision by
way of a demand for a trial de novo’’ is filed within
twenty days. See footnote 4 of this opinion. The plaintiff
does not contend otherwise. As the plaintiff’s counsel
averred in his affidavit, the first action was submitted
to arbitration under § 52-549u and arbitrated on Decem-
ber 1, 2017. The arbitrator rendered a decision in favor
of Metro North and that decision was mailed to counsel
for the parties on February 27, 2018. Judge Abrams
rendered a judgment on the arbitrator’s decision on
March 21, 2018. By filing a motion to open the judgment,
the plaintiff herself recognized that judgment had been
rendered. The judgment in the first action was rendered
on the arbitrator’s decision as a matter of law and,
therefore, the plaintiff may not take advantage of § 52-
592 because she has not met the factual predicate that
the first action was not tried on its merits.
   The case of Legassey v. Shulansky, 28 Conn. App.
653, 611 A.2d 930 (1992), is instructive. The plaintiffs in
Legassey attempted for a second time to quash certain
subpoenas served on their banks by the Commissioner
of Banking. Id., 653–54. The trial court had granted the
plaintiffs’ first applications to quash and the Commis-
sioner of Banking appealed to our Supreme Court,
which reversed the judgment of the trial court. Id., 655.
The plaintiffs again filed applications to quash the sub-
poenas on the same grounds. Id., 657–58. This court
concluded that the dismissal of the first applications
was a judgment on the merits and, thus, the second
applications were barred by the doctrine of res judicata.
Id., 656. The plaintiffs claimed that the second applica-
tions were permitted under the accidental failure of
suit statute. Id., 658. This court disagreed. ‘‘Judgments
based on the following reasons are not rendered on
the merits: want of jurisdiction; pre-maturity; failure to
prosecute, unavailable or inappropriate relief or rem-
edy; lack of standing.’’ (Internal quotation marks omit-
ted.) Id. Significantly, judgments rendered pursuant to
§ 52-549u are not one of the enumerated judgments
considered not rendered on the merits. This court stated
that § 52-592 (a), ‘‘by its plain language, is designed to
prevent a miscarriage of justice if the plaintiff fails to
get a proper day in court due to the various enumerated
procedural problems.11 It is not a device for avoiding
our [well settled] rules of res judicata.’’ (Footnote
added.) Id., 659.
   The plaintiff argues that the judgment in the first
action entered pursuant to § 52-549z was akin to a disci-
plinary dismissal. This argument is unpersuasive. The
judgment in the first action was not a disciplinary dis-
missal—it was a judgment on the merits as authorized
by a legislatively enacted statute to resolve cases pend-
ing on an overburdened docket.12 It would be an anom-
aly for the legislature to pass a law to facilitate the
resolution of judicial disputes by arbitration under the
proviso that they were not tried on the merits. ‘‘The
canons of statutory construction instruct us to interpret
statutes using our common sense to avoid absurd
results.’’ Bengtson v. Commissioner of Motor Vehicles,
86 Conn. App. 51, 60, 859 A.2d 967 (2004), cert. denied,
272 Conn. 922, 867 A.2d 837 (2005). Judge Abrams ren-
dered judgment in the first action after the arbitrator
submitted his decision, which timely was sent to the
parties, and the plaintiff failed to file a demand for a trial
de novo within twenty days. This procedural history
accords with § 52-549z. The judgment, therefore, was
not merely a matter of form.
  Our Supreme Court has stated with regard to cases
arising under § 52-592 (a) that it had ‘‘not often decided
that a plaintiff, after a dismissal under an applicable
rule of practice, should be denied access to the statute
because the prior judgment was not a matter of form.
When [it has] done so, [its] decision has focused on
conduct other than mistake, inadvertence or excusable
neglect. For example, [it has] held that § 52-592 (a)
affords no relief in cases in which a plaintiff’s prior
action was dismissed because the plaintiff withdrew it
voluntarily . . . or consented to its dismissal. Such
consent may be inferred from a plaintiff’s failure to file
a memorandum in opposition to a defendant’s motion
to strike . . . or from a plaintiff’s inordinate delay in
appointing an administrator or executor.’’ (Citations
omitted; internal quotation marks omitted.) Ruddock v.
Burrowes, supra, 243 Conn. 577–78. In the present case,
the dispute between the parties with respect to the first
action was resolved on its merits by an arbitrator in
accordance with § 52-549u. The arbitrator found in
favor of Metro North, issued a decision that was mailed
to the parties, and the plaintiff failed to file a timely
motion for a trial de novo.13
  We conclude, therefore, that the second action is not
saved by the accidental failure of suit statute. We are
required to apply the statute as enacted by the legisla-
ture. The plaintiff’s claim therefore fails.
                             II
   We now turn to the dissent, which relies heavily on
the majority opinion in our Supreme Court’s decision
in Nunno v. Wixner, supra, 257 Conn. 671, to conclude
that the judgment in the first action rendered as a result
of compulsory arbitration under § 52-549z does not con-
stitute a trial on the merits and that the plaintiff properly
may bring the second action under the accidental failure
of suit statute. We disagree that this case is controlled
by Nunno.
   Although Nunno and the present case arise out of
personal injuries suffered by the respective plaintiffs
and a trial court ordered that each case be arbitrated
pursuant to § 52-549u and Practice Book § 23-61, the
similarities end there. The statutes at issue in Nunno
and the present case not only have different purposes
but also are textually distinguishable. The issue in
Nunno was whether the plaintiff motorist was entitled
to interest under what was then known as the offer
of judgment statute;14 the issue in the present case is
whether the plaintiff may bring a second action under
the accidental failure of suit statute. Moreover, the lan-
guage of the statutes relevant to their respective cases
is entirely different.
   The current revision of the statute at issue in Nunno,
General Statutes § 52-192a (c), titled in part ‘‘Offer of
compromise by plaintiff,’’ provides in relevant part:
‘‘After trial the court shall examine the record to deter-
mine whether the plaintiff made an offer of compromise
which the defendant failed to accept. If the court ascer-
tains from the record that the plaintiff has recovered
an amount equal to or greater than the sum certain
stated in the plaintiff’s offer of compromise, the court
shall add to the amount so recovered eight percent
annual interest . . . .’’ (Emphasis added.)15 The deter-
minative issue on appeal was what constituted a trial.
The Nunno majority determined that compulsory arbi-
tration pursuant to § 52-549u was not a trial. Nunno v.
Wixner, supra, 257 Conn. 676–77.
   The dissent argues that Nunno is not limited to its
facts, even though the analysis in the present case con-
cerns a different statute. The language of the statutes
and decisional law do not support such an argument.
The statute at issue in the present case is § 52-592,
the accidental failure of suit statute, which provides in
relevant part: ‘‘If any action, commenced within the
time limited by law, has failed one or more times to be
tried on its merits . . . for any matter of form . . .
the plaintiff . . . may commence a new action . . . .’’
(Emphasis added.) General Statutes § 52-592 (a). The
determinative issue in Nunno was what constituted a
trial. The word trial does not appear in § 52-592 and,
therefore, what constitutes a trial cannot be the deter-
minative issue in the present case. The relevant lan-
guage in § 52-592 is tried on its merits.
   The majority in Nunno concluded that an arbitration
conducted pursuant to § 52-549u was not a trial. Nunno
v. Wixner, supra, 257 Conn. 678. This court, however,
determined in Tureck v. George, 44 Conn. App. 154, 162,
687 A.2d 1309, cert. denied, 240 Conn. 914, 691 A.2d
1080 (1997),16 that the words ‘‘after trial’’ mean final
judgment. ‘‘After trial,’’ however, is not at issue in the
present case. Section 52-549z provides in relevant part:
‘‘(a) A decision of the arbitrator shall become a judg-
ment of the court if no appeal from the arbitrator’s
decision by way of a demand for a trial de novo is filed
. . . (d) . . . within twenty days after the deposit of
the arbitrator’s decision in the United States mail
. . . .’’ The plaintiff failed to file a demand for a trial
de novo and judgment entered in accordance with
§ 52-549z.
   In addition to their textual distinctions, the different
purposes and policies underlying the offer of compro-
mise statute, § 52-192a, and the accidental failure of
suit statute, § 52-592, militate against the dissent’s posi-
tion that the present case is controlled by Nunno. ‘‘The
purpose of § 52-192a (b) is to encourage pretrial settle-
ments and, consequently, to conserve judicial
resources.’’ (Internal quotation marks omitted). Stiffler
v. Continental Ins. Co., 288 Conn. 38, 43, 950 A.2d 1270
(2008). ‘‘[T]he strong public policy favoring the pretrial
resolution of disputes . . . is substantially furthered
by encouraging defendants to accept reasonable offers
of [compromise]. . . . Section 52-192a encourages fair
and reasonable compromise between litigants by penal-
izing a party [who] fails to accept a reasonable offer of
settlement. . . . In other words, interest awarded
under § 52-192a is solely related to a defendant’s rejec-
tion of an advantageous offer to settle before trial and
his subsequent waste of judicial resources.’’ (Internal
quotation marks omitted.) Birkhamshaw v. Socha, 156
Conn. App. 453, 513, 115 A.3d 1, cert. denied, 317 Conn.
913, 116 A.3d 812 (2015). ‘‘The purpose of § 52-192a is
to encourage pretrial settlement by penalizing a party
[who] fails to accept a reasonable offer of settlement
in any civil action based upon contract or seeking the
recovery of money damages.’’ (Internal quotation marks
omitted.) Aubin v. Miller, 64 Conn. App. 781, 800, 781
A.2d 396 (2001).
   By comparison, § 52-592 (a) ‘‘was passed to avoid
hardships arising from an unbending enforcement of
limitation statutes. . . . As [our Supreme Court has]
also stated, however, the extension of time [in § 52-592
is] in terms made applicable to all cases where a suit
seasonably begun [has] failed for the causes stated.’’
(Internal quotation marks omitted.) Megos v. Ranta,
179 Conn. App. 546, 553, 180 A.3d 645, cert. denied,
328 Conn. 917, 180 A.3d 961 (2018). ‘‘Although § 52-592
should be broadly construed because of its remedial
nature, it should not be construed so broadly as to
hamper a trial court’s ability to manage its docket by
dismissing cases for appropriate transgressions. . . .
Nevertheless, looming behind § 52-592 is the overarch-
ing policy of the law to bring about a trial on the merits
of a dispute whenever possible and to secure for the
litigant [his or her] day in court.’’ (Internal quotation
marks omitted.) Boone v. William W. Backus Hospital,
102 Conn. App. 305, 313, 925 A.2d 432, cert. denied, 284
Conn. 906, 931 A.2d 261 (2007).
   To summarize, the rationale underlying our Supreme
Court’s decision in Nunno relied in significant part on
the purpose of the offer of compromise statute, i.e.,
promotion of pretrial settlement. Arbitration satisfies
many of the same goals underlying the offer of compro-
mise statute, the efficient and less expensive resolution
of the parties’ dispute without the need for a full trial
before a judge or jury. Thus, enforcing offers of compro-
mise in cases that are resolved by arbitration does not
advance those goals. By contrast, the accidental failure
of suit statute is not intended to promote the informal
resolution of the parties’ dispute, but to assure, in cer-
tain circumstances, that litigants are able to have their
disputes resolved on the merits. The arbitration that
the parties in the present case engaged in clearly pro-
vided them with an opportunity to address the merits
of the case. Nunno, therefore, does not control.
  For all of the foregoing reasons, the plaintiff’s
appeal fails.
  The form of the judgment is improper, the judgment
dismissing the action is reversed and the case is
remanded with direction to render judgment for the
defendant.
      In this opinion PRESCOTT, J., joined.
  1
     Because we conclude that the second action is not saved by the accidental
failure of suit statute, we need not address the plaintiff’s remaining claims.
   2
     ‘‘The Appellate Court, like the trial court, may take judicial notice of the
files of the Superior Court in the same or other cases.’’ (Internal quotation
marks omitted.) Wasson v. Wasson, 91 Conn. App. 149, 151 n.1, 881 A.2d
356, cert. denied, 276 Conn. 932, 890 A.2d 574 (2005).
   3
     General Statutes § 52-549u provides in relevant part: ‘‘[T]he judges of
the Superior Court may make such rules as they deem necessary to provide
a procedure in accordance with which the court, in its discretion, may refer
to an arbitrator, for proceedings authorized pursuant to this chapter, any
civil action in which in the discretion of the court, the reasonable expectation
of a judgment is less than fifty thousand dollars exclusive of legal interest
and costs and in which a claim for a trial by jury and a certificate of closed
pleadings have been filed. An award under this section shall not exceed
fifty thousand dollars, exclusive of legal interest and costs. . . .’’
   4
     General Statutes § 52-549z provides in relevant part: ‘‘(a) A decision of
the arbitrator shall become a judgment of the court if no appeal from the
arbitrator’s decision by way of a demand for a trial de novo is filed in
accordance with subsection (d) of this section.
   ‘‘(b) A decision of the arbitrator shall become null and void if an appeal
from the arbitrator’s decision by way of a demand for a trial de novo is
filed in accordance with subsection (d) of this section. . . .
   ‘‘(d) An appeal by way of a demand for a trial de novo must be filed
with the court clerk within twenty days after the deposit of the arbitrator’s
decision in the United States mail, as evidenced by the postmark, and it
shall include a certification that a copy thereof has been served on each
counsel of record, to be accomplished in accordance with the rules of court.
. . .’’ (Emphasis added.)
   5
     General Statutes § 52-592 (a) provides in relevant part: ‘‘If any action,
commenced within the time limited by law, has failed one or more times
to be tried on its merits because of insufficient service or return of the
writ due to unavoidable accident or the default or neglect of the officer to
whom it was committed, or because the action has been dismissed for want
of jurisdiction, or the action has been otherwise avoided or defeated by the
death of a party or for any matter of form; or if, in any such action after a
verdict for the plaintiff, the judgment has been set aside, or if a judgment
of nonsuit has been rendered or a judgment for the plaintiff reversed, the
plaintiff, or, if the plaintiff is dead and the action by law survives, his executor
or administrator, may commence a new action . . . . ’’ (Emphasis added.)
   6
     The premise of the plaintiff’s claim is incorrect. The first action was not
dismissed. Pursuant to § 52-549z (a) and (d); see footnote 4 of this opinion;
Judge Abrams rendered judgment in favor of Metro North as a matter of
law. The arbitrator’s decision in favor of Metro North became a judgment
of the court when the plaintiff failed to demand a trial de novo twenty days
after the arbitrator’s decision was mailed to the parties.
   7
     In Ruddock, the trial court dismissed the personal injury action pursuant
to what is now Practice Book § 14-3, titled Dismissal for Lack of Diligence,
because the named plaintiff’s mother and the plaintiff’s attorney failed to
attend a scheduled pretrial conference. Ruddock v. Burrowes, supra, 243
Conn. 570–71.
   8
     In her appellate brief, the plaintiff states that she objected to Metro
North’s motion to dismiss the second action because the doctrine of res
judicata properly is raised by way of a special defense, citing Metcalfe v.
Sandford, 271 Conn. 531, 535 n.4, 858 A.2d 757 (2004). She noted, however,
that a trial court may consider the motion to dismiss, if the plaintiff has no
objection; id.; and that ‘‘once the defense of res judicata has been raised
the issue may be resolved by way of summary judgment.’’ Zizka v. Water
Pollution Control Authority, 195 Conn. 682, 687, 490 A.2d 509 (1985). The
plaintiff agreed to resolve the question of res judicata by motion to dismiss.
   9
     The proper procedure by which to assert that a claim is barred by the
doctrine of res judicata is to plead it as a special defense. See Practice Book
§ 10-50 (‘‘res judicata must be specially pleaded’’). In its brief on appeal,
Metro North has conceded that a defense of res judicata does not deprive
the trial court of subject matter jurisdiction and that its motion to dismiss
was ‘‘inartful.’’
   10
      In her brief, the plaintiff suggests that Judge Abrams abused his discre-
tion by failing to grant her motion to open the judgment in the first action.
The propriety of Judge Abrams’ decision is not before us in the present
appeal. By failing to take an appeal from the denial of her motion to open,
the plaintiff acquiesced in the denial. See, e.g., Ruddock v. Burrowes, supra,
243 Conn. 577–78 (consent inferred by failure to file memorandum in opposi-
tion to motion to strike).
   11
      See footnote 4 of this opinion.
   12
      ‘‘The legislative history of § 52-549u indicates that the primary goal in
enacting § 52-549u was to reduce the backlog of civil jury cases . . . . See
25 S. Proc., Pt. 11, 1982 Sess., p. 3658, remarks of Senator Howard T. Owens,
Jr. (explaining that ‘[t]he court system in the [s]tate is being choked by new
cases . . . all types of civil cases. . . . It’s just, [courts are] inundated with
the stuff and [at] some stage we’re going to have to start weeding this out
and I think this is a step in the right direction.’) . . . see also 40 S. Proc.,
Pt. 4, 1997 Sess., pp. 1260–1261, remarks of Senator Thomas F. Upson
(‘[W]hatever we can do to unclog the system . . . is good. . . . It’s not an
alternate dispute, it’s arbitration, but it’s one way to expedite cases so that
people won’t be in the system two, three, four or five years.’).’’ (Emphasis
omitted.) Nunno v. Wixner, supra, 257 Conn. 687–88 (Katz, J., dissenting).
   13
      The plaintiff asked that we reverse the judgment of dismissal and remand
the case for a factual determination as to whether the first action failed to
be tried on the merits due to mistake, inadvertence, and/or excusable neglect.
The first action, however, was tried on its merits. Even if that were not the
case, no purpose would be served by such a factual determination. Judgment
was rendered in favor of Metro North in the first action because counsel
failed to file a timely demand for a trial de novo as required by statute. In
his affidavit, counsel admitted that neither he nor a member of his staff
was in his office for a period of time in March, 2018, to receive notices from
the clerk’s office and that he did not file a motion for a trial de novo within
twenty days of receiving notice of the arbitrator’s decision. ‘‘Under the law
of this state, judgments may be opened under Practice Book § 17-4 or General
Statutes § 52-212a for a variety of reason, including fraud, mistake, duress
or as otherwise provided by law . . . . Kim v. Magnotta, 249 Conn. 94,
104, 733 A.2d 809 (1999).’’ (Footnotes omitted; internal quotation marks
omitted.) Nastro v. D’Onofrio, 76 Conn. App. 814, 820–21, 822 A.2d 286
(2003). Negligence of a party or her counsel for judgments entered upon
default or similar procedural reasons do not provide relief to the plaintiff.
See, e.g., State v. Ritz Realty Corp., 63 Conn. App. 544, 548–49, 776 A.2d
1195 (2001) (negligence of party’s counsel is insufficient for purposes of
§ 52-212 to set aside default judgment).
   14
      The statute at issue in Nunno was General Statutes (Rev. to 2001)
§ 52-192a, titled ‘‘Offer of judgment by plaintiff. Acceptance by Defendant.
Computation of interest,’’ which provides in relevant part: ‘‘After trial the
court shall examine the record to determine whether the plaintiff made an
‘offer of judgment’ which the defendant failed to accept.’’ (Emphasis added.)
General Statutes (Rev. to 2001) § 52-192a (b).
   At the time of the arbitration in the present case and now, the statute is
titled ‘‘Offer of compromise by plaintiff,’’ ‘‘Acceptance by defendant,’’ and
‘‘Amount and computation of interest,’’ and provides in relevant part: ‘‘After
trial the court shall examine the record to determine whether the plaintiff
made an offer of compromise which the defendant failed to accept. . . .’’
(Emphasis added.) General Statutes § 52-192a (c). There were other amend-
ments to the statute, but they are not relevant to the present appeal. The
dissent in the present case focuses on the words after trial, but those words
do not appear in § 52-592 (a). The words in § 52-592 (a) that are relevant
to the present case are tried on its merits. The texts of the two statutes
are clearly distinguishable and, therefore, Nunno cannot control the pres-
ent case.
   15
      In Nunno, the injured motorist filed an ‘‘offer of judgment’’ under § 52-
192a (a), which the defendants did not accept. Nunno v. Wixner, supra, 257
Conn. 674. The case was referred to the mandatory arbitration program.
Id., 674–75. The arbitrator awarded the motorist damages that exceeded her
offer of judgment; the award became a judgment of the court. Id., 675. The
motorist filed a motion seeking interest on her offer of judgment pursuant
to § 52-192a (b). Id., 676. The trial court denied the motorist’s motion, and
she appealed. Id. In a divided decision, our Supreme Court affirmed the
trial court’s decision, concluding that arbitration ‘‘is not a trial within the
meaning of § 52-192a (b) . . . [because it] would undermine the purposes
of the court-mandated arbitration statute.’’ Id., 676–77.
  16
     In Tureck, another personal injury action, the plaintiff filed a motion
for summary judgment as to liability only, which was granted by the trial
court. Tureck v. George, supra, 44 Conn. App. 156. This court determined
that summary judgment as to liability in favor of the plaintiff is not a final
judgment from which an appeal may be taken. Id., 157.